Title: To Thomas Jefferson from Edmund Bacon, 19 January 1809
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir: 
                     Monticello 19th. January 1809.
                  
                  Sence writeing my last letter to you I have made some ingagements which I wish to inform you I think I mentioned I expected to ingage beef at 4d½ the pound. I have ingaged one at 4d the pound and the man who I ingage of Delivers it when you arrive at Monticello. we Judge it will way about 500 pounds. Also one other ingagement for 3000 pounds of very Good fodder which I now have in one of the stables ready for your horses when you arrive which I shall be oblige to pay for 15th March @ 3/. the Hd. pds.
                  We are at present ingage’d in the Garden but I believ we shall be oblige to begin Cleareing up our corn field before we finish the Garden as after we Get our plows to work we can then return to the Garden and finish it I think it will take the mule cart 15 or 20 days to finish Carting the dirt in the same maner as we done on the other levils.
                  I shall be oblige to mall some more rails and wish to no sir if you would have any obgection to our Geting them neare the Hoghead Spring as they woud be much nearer than the high montain.
                  We have several Lambs but the weather is so very bad I am affraid I shall be apt to Loose some of them. (I have 3 yews which my mother Gave me And I would like to sell them to you if you would wish to perchase other wise I would pay you Sir for their wintering if you would have no obgection against my bringing them heare as I have no person I could Get to take care of them
                  My Gang of nailers are now redueced to only 6 hands. Mr Watkins haveing 3 of them which is shepperd Davy & Bartlet. Moses works the most of his time with Joe which Leaves Jim Hubbord Wormly Barnaby Lewis John & Wagner, Davy in the shop we have Graite calls for Nails. I am Sir: Your Ob St.
                  
                     E Bacon 
                     
                  
                  
               